DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 10/19/2021, have overcome the prior objections made in the Non-Final Office Action mailed 07/20/2021. 
Accordingly, there are no outstanding objections or rejections and this application is passed to issue.

Reasons for Allowance
Claims 1-5, 7-18, and 20-21 are allowed.
The following is an Examiner's statement of reasons for allowance:
With regard to independent claim 1, the prior art of Yu et al. in "Desorption-recombination behavior of as-disproportionated NdFeCoB compacts by reactive deformation" (2015) fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to the rare earth alloy not breaking apart into a powder.  Further, the limitation of "via a non-powder route" is being interpreted to mean that powder is not present at any point during the claimed process.
Additionally, the prior art of JP 2015-026795 and JP H09-143514 fail to teach the cumulative limitations of the claim and do not make obvious the claimed process without decripitation or breaking apart into a powder.  The person of ordinary skill in the art would not 
With regard to independent claim 21, the prior art of Yu et al. in "Desorption-recombination behavior of as-disproportionated NdFeCoB compacts by reactive deformation" (2015) fails to anticipate or reasonably render obvious the cumulative limitations of the rare earth alloy being a cast ingot or solid sintered magnet.  Further, the limitation of "via a non-powder route" is being interpreted to mean that powder is not present at any point during the claimed process.
Additionally, the prior art of JP 2015-026795 and JP H09-143514 fail to teach the cumulative limitations of the claim and do not make obvious the claimed process wherein the rare earth alloy is mechanically processed via a non-powder route.  As noted in the prior action, the prior art does not anticipate or reasonably render obvious that the rare earth alloy is a cast ingot or solid sintered magnet. 
Further, Applicant's amendments overcome the objections of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738    
                                                                                                                                                                                                    
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738